                                                                 JS-6




              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




LARRY EDWARD GREGORY,               CV 20-341 DSF (SSx)
    Plaintiff,

                v.                  JUDGMENT

DEPARTMENT OF JUSTICE, et
al.,
     Defendants.



  The Court having granted a motion for summary judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed with prejudice, and that Defendant recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1919.



Date: March 3, 2020               ___________________________
                                  Dale S. Fischer
                                  United States District Judge
